                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                No. 2:20-CR-00023-FL-1

 United States of America,

 v.
                                                                       Order
 Michael Hans Meintzschel,

                        Defendant.


       The Grand Jury indicted Defendant Michael Hans Meintzschel in May 2020 on charges

related to the alleged sexual abuse of A.B., a minor. Ahead of his arraignment, Meintzschel filed

several motions. He asks the court to require the United States to obtain and produce various

records related to A.B. that are in the custody of third parties. D.E. 27. Alternatively, he asks to

subpoena the documents from the third parties. He also wants to obtain, either from the United

States or through a subpoena, information from A.B.’s social media accounts and devices she may

have used. D.E. 28. Looking ahead to trial, Meintzschle also asks the court to sequester witnesses

and require the United States to turn over evidence that is favorable to him. D.E. 29, 30.

       The court will grant some of these motions but deny others. As for the request for A.B.’s

records and data, the United States does not have any of this information in its possession, custody,

or control. And because he can only speculate about what he would uncover by subpoenaing the

data and information, it is not appropriate to grant his request for subpoenas. The court will,

however, grant his motion to sequester witnesses (with some exceptions) and require disclosure of

favorable information ahead of trial.




           Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 1 of 8
I.     Motion to Produce Victim-Related Records


       Meintzschel asks the court to require the United States to obtain and turn over A.B.’s

medical, psychological, social, and school records. In the alternative, he asks the court to issue

subpoenas that would allow him to obtain these records. Meintzschel is fine with the records being

produced directly to him or to the court for an in camera review before disclosure. Either way, he

says it is important he be able to review the records because A.B.’s credibility “will be a central

issue in this trial.” Mot. at 1, D.E. 27. The Government responds that the court should deny the

request because it has never possessed any responsive records. Resp. at 1–2, D.E. 31. But its

response does not discuss Meintzschel’s request for a subpoena.

       A.      Request for the United States to Obtain or Turn Over Records


       The Federal Rules of Criminal Procedure set out discovery obligations for both the United

States and the defendant. Rule 16 requires the United States to produce, upon the defendant’s

request, various reports, documents, tangible items, and test results. Fed. R. Cr. P. 16(b)(1)(E) &

(b)(1)(F). But the Government need only turn over documents within its possession, custody, or

control. Fed. R. Cr. P. 16(b)(1)(E) & (b)(1)(F)(i).

       The Government explained that it “has never had any copies of the victim’s medical records,

which belong to the treatment providers, over whom the government has no control.” Resp. at 2.

Meintzschel has not challenged this statement. Thus, the Government has done all that Rule 16

requires of it. See United States v. Schembari, 484 F.2d 931, 935 (4th Cir. 1973) (affirming the

trial court’s denial of a discovery request under Rule 16 because “the government cannot disclose

what it does not have”).

       Meintzschel points the court to two cases, Pennsylvania v. Ritchie, 480 U.S. 39 (1987) and

Love v. Johnson, 57 F.3d 1305 (4th Cir. 1995), which he claims requires the United States to obtain
                                                 2

            Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 2 of 8
the records from third-parties and have the court review them in camera. But in both Ritchie and

Love, the cases involved prosecutions by state authorities and records in the custody of state

agencies. Ritchie, 480 U.S. at 43 (explaining that the defendant’s subpoena sought documents from

a state-created agency); Love, 57 F.3d at 1312 (“There, as here, a state-court defendant. . .issued a

subpoena duces tecum to obtain records of a state agency[.]”). So the records the defendants

pursued in Ritchie and Love were in the state’s possession, custody, or control. Here, the United

States is prosecuting Meintzschel and the records are in the hands of state or local agencies or

private parties. So he has no right to have the United States obtain the records from third parties.

       B.      Request for Subpoenas to Third Parties


       Meintzschel also asks the court to issue subpoenas to any third-parties who may have

A.B.’s records. Mot. at 3. Under his preferred approach, the court would receive the documents,

review them in camera, and turn over responsive documents to him.

       Rule 17 of the Federal Rules allows the court to issue a subpoena requiring a third party to

turn over documents ahead of trial. Fed. R. Civ. P. 17(c)(1). This rule “implements the Sixth

Amendment’s guarantee that an accused have compulsory process to secure evidence in his favor.”

In re Martin Marietta Corp., 856 F.2d 619, 621 (4th Cir. 1988).

       But Rule 17(c) is not a tool to conduct general discovery. United States v. Fowler, 932

F.2d 306, 311 (4th Cir. 1991). And the Supreme Court has explained that to obtain a subpoena

requiring a production of documents before trial, the party seeking the subpoena must show four

things. United States v. Nixon, 418 U.S. 683, 699–700 (1974). To begin with, the moving party

must show “that the documents are evidentiary and relevant[.]” Id. at 699. Then they must show

that the documents “are not otherwise procurable reasonably in advance of trial by exercise of due

diligence[.]” Next the movant must establish that he “cannot properly prepare for trial without

                                                 3

            Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 3 of 8
such production and inspection in advance of trial and that the failure to obtain such inspection

may tend unreasonably to delay the trial[.]” Id. And finally, there must be a showing that “the

application is made in good faith and is not intended as a general ‘fishing expedition.’” Id. at 700.

       After Nixon, a party seeking a subpoena must show “(1) relevancy; (2) admissibility; [and]

(3) specificity[.]” United States v. Rand, 835 F.3d 451, 462–63 (4th Cir. 2016) (citing Nixon, 418

U.S. at 700). What’s more, the subpoena cannot be “merely ‘investigatory.’” Id.

       Here, the specificity requirement deserves particular attention. A court should not issue a

subpoena duces tecum based simply on the defendant’s “hope of obtaining favorable evidence[.]”

United States v. Caro, 597 F.3d 608, 620 (4th Cir. 2010). And a defendant must do more than

“speculate as to what the requested information would have shown” before being entitled to a

subpoena duces tecum. Id.

       Meintzschel’s motion does not meet the standard to obtain a pretrial subpoena duces tecum.

His filing provides no details on what information the documents would show. He does not even

establish that any responsive records exist. This inability to satisfy the specificity requirement

requires the court to deny Meintzschel’s request to issue a subpoena for A.B.’s records.


II.    Motion for Access to Social Media Information


       Meintzschel also wants access to A.B.’s social media accounts and various devices she

may have used. The United States claims that it has produced all documents in its possession,

custody, or control, so the only avenue for Meintzschel to obtain this information is through a

subpoena. The subpoena would allow him to access to the A.B.’s social media accounts, her phone,

any tablet devices she used, and any copies of data from these sources whether stored on a

computer or in the cloud.



                                                 4

           Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 4 of 8
         This subpoena request suffers from the same shortcoming as Meintzschel’s earlier request

for A.B.’s personal records. All the assertions that the subpoena would turn up relevant and

responsive information are caveated as being made on information and belief. By definition, the

by invoking the phrase “upon information and belief” Meintzschel is conceding he does not know

if the statement is true. See Camco Mfg., Inc. v. Jones Stephens Corp., 391 F. Supp. 3d 515, 524

n.3 (M.D.N.C. 2019) (explaining, in the civil context, that allegations upon information and belief

are appropriate “where a plaintiff does not have personal knowledge of the facts being asserted”

and the “information is particularly within defendants’ knowledge and control.”). So Meintzschel

is not entitled to a subpoena to obtain data from A.B. or companies that maintain her data. 1

         As a result, Meintzschel’s Motion for Access to Accuser’s Social Media (D.E 28) is denied.

III.     Motion for Sequestration of Witnesses

         In anticipation of trial, Meintzschel seeks an order requiring the sequestration of the

Government’s witnesses and prohibiting the Government from discussing the trial testimony of

witnesses with other individuals who may testify at trial. Mot. at 1, D.E. 29. The Government does

not oppose Meintzschel’s motion, but asks the court to allow two case agents, Anthony Frazier and

Curtis Kennedy, to attend the trial. Resp. at 3, D.E. 31. The Government also requests that A.B.

and a family member be able to attend. Id.

         The Federal Rules of Evidence require that, upon the request of a party, the court exclude

witnesses from trial so that they cannot hear the testimony given by other witnesses. Fed. R. Evid.


1
  Even if Meintzschel’s request were specific enough to justify issuing a subpoena, the Stored Communications Act
would prevent companies who maintain her data from disclosing it to him. See United States v. Wenk, 319 F. Supp.
3d 828, 829 (E.D. Va. 2017) (“[T]he [SCA] does not contain a provision detailing the methods with which criminal
defendants can require disclosure . . . .”); United States v. Pierce, 785 F.3d 832, 842 (2d Cir. 2015) (“[T]he SCA
provides that a governmental entity may require electronic communication service and remote computing service
providers to disclose the contents of wire and electronic communication . . . . The SCA does not, on its face, permit a
[criminal] defendant to obtain such information.”) (brackets and internal quotation marks omitted); United States v.
Nix, 251 F. Supp. 3d 555, 559 (W.D.N.Y. 2017) (the Stored Communications Act “does not permit a defendant in a
criminal case to subpoena the content of a Facebook or Instagram account[.]”);

                                                          5

             Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 5 of 8
615. But the court may not exclude certain categories of people, including “a party who is a natural

person” or a designated officer or employee of a party that is not a natural person. Id. 615(a), (b).

Also relevant here is the prohibition on excluding from trial “a person authorized by statute to be

present[.]” Id. 615(d).

       As required by Rule 615, the court will grant the motion with two exceptions. First, the

United States is generally entitled to have the court exempt its case agent from a sequestration

order. United States v. Simpkins, 867 F.2d 610, 1989 WL 5452, at *1 (4th Cir. 1989). So the court

will grant the United States’ request to exempt Anthony Frazier and Curtis Kennedy, from the

sequestration order.

       The second exception to the sequestration order applies to A.B. and her legal guardian.

Under the Victims’ Rights Act, a crime victim has the “right not to be excluded from any such

public court proceeding.” 18 U.S.C. § 3771(a)(3). The right to attend the trial extends to A.B. and,

because she is a minor, her legal guardian. Id. § 3771(e)(2).

       The only exception to this right arises when “the court, after receiving clear and convincing

evidence, determines that testimony by the victim would be materially altered if the victim heard

other testimony at that proceeding.” Id. But Meintzschel has not established that this exception

applies. So the court will exempt A.B. and her legal guardian from the sequestration order as well.

       Along with sequestering most witnesses, the court will also limit the witnesses’ ability to

discuss testimony with other witnesses. But attorneys for the parties will be able to discuss the

case with witnesses because “lawyers are simply not subject to the Rule.” United States v. Rhynes,

218 F.3d 310, 316 (4th Cir. 2000). So witnesses are prohibited from discussing their testimony or

the testimony of other witnesses with anyone other than counsel for the parties.




                                                 6

           Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 6 of 8
IV.    Motion for Favorable Evidence

       Meintzschel seeks information that he claims he is entitled to under Brady v. Maryland,

373 U.S. 83 (1963), United States v. Giglio, 405 U.S. 150 (1972), and their progeny. D.E. 30.

Under Brady, the Government has an affirmative obligation to produce evidence that is “both

favorable to an accused and ‘material to either guilt or punish.’” United States v. Bagley, 473 U.S.

667, 674 (1985); Brady, 373 U.S. at 87. The Government must also disclose evidence that could

be used to impeach or discredit a Government witness. Giglio, 405 U.S. at 154. Prosecutors must

produce this evidence “in time for its effective use at trial.” United States v. Smith Grading &

Paving, Inc., 760 F.2d 527, 532 (4th Cir. 1985); see United States v. Jeffers, 570 F.3d 557, 573

(4th Cir. 2009).

       The Government acknowledges its obligations to provide Brady and Giglio materials

timely and does not oppose Meintzschel’s motion. Resp. at 4. Furthermore, the Government

represented to the court that it “has no knowledge or possession of any such exculpatory evidence”;

already produced materials to the defendant; and will produce additional relevant documents as

this matter moves forward. Id. The Government also represents that it will comply with its

obligations under the Jencks Act. Id.

       Given the Government’s actions to date and its representations to the court, “[t]he court

credits the government’s assertion that it will disclose all exculpatory and impeachment evidence

in time for its effective use at trial,” United States v. Howard, No. 5:12–CR–9–D, 2012 WL

2525625, at *3 (E.D.N.C. June 29, 2012) (citing Smith Grading, 760 F.2d at 532). Thus, the

motions seeking early disclosure of Brady and Giglio materials are granted in part and denied in

part (D.E. 30). The Government must produce Brady and Giglio materials on a prompt, ongoing




                                                 7

           Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 7 of 8
basis and must disclose all materials required necessary under those doctrines no later than seven

days before the first scheduled day of trial.

V.      Conclusion

                As discussed above, the court orders:

        1.      Meintzschel’s motion for mental health records (D.E. 27) is denied.

        2.      Meintzschel’s motion seeking access to A.B. social media accounts and devices

(D.E. 28) is denied.

        3.      Meintzschel’s motion seeking sequestration of witnesses (D.E. 29) and the

Government’s request for the same are granted in part and denied in part. All potential witnesses

identified by the parties may not be present in the courtroom during trial. This portion of the order

does not apply to Meintszchel, A.B. and her legal guardian, and Anthony Frazier and Curtis

Kennedy. Witnesses subject to this sequestration order are also prohibited from discussing their

testimony or the testimony of other witnesses with anyone other than counsel for the parties.

        4.      Meintzschel’s motion for favorable evidence (D.E. 30) is granted in part and denied

in part. The Government must produce Brady and Giglio materials on a prompt, ongoing basis and

must disclose all materials required to necessary under those doctrines no later than seven days

before the first scheduled date of trial.


Dated: December 14, 2020

                                                ______________________________________
                                                ROBERT T. NUMBERS, II
                                                Robert
                                                UNITEDT.STATES
                                                          Numbers,  II
                                                               MAGISTRATE    JUDGE
                                                United States Magistrate Judge




                                                  8

             Case 2:20-cr-00023-FL Document 34 Filed 12/14/20 Page 8 of 8
